 

Exhibit 10.48

 

VOLUNTARY ADJUSTMENT AND CONSENT AGREEMENT

 

This Voluntary Adjustment and Consent Agreement (this “Agreement”) is entered
into as of July 10, 2014, by and between Digital Ally, Inc., a Nevada
corporation (the “Company”), and the investor signatory hereto (the “Investor”),
with reference to the following facts:

 

A. The Company and certain investors (including the Investor) (the “Buyers”) are
parties to that certain Securities Purchase Agreement, dated as of March 21,
2014 (as amended as of the date hereof, the “Securities Purchase Agreement”),
pursuant to which on March 24, 2014 the Company sold, and the Buyers listed on
the Schedule of Buyers attached thereto purchased, among other things, certain
senior secured convertible notes (as amended as of the date hereof, the “Notes”)
convertible into Conversion Shares (as defined in the Securities Purchase
Agreement) in accordance with the terms of the Notes, Capitalized terms not
defined herein shall have the meaning as set forth in the Securities Purchase
Agreement;

 

B. Pursuant to Section 7(d) of the Notes, the Company desires to reduce the
Conversion Price (as defined in the Notes) in effect to $6.25 (as adjusted for
stock splits, stock dividends, recapitalizations and similar events) solely
during the period commencing on, and including, July 10, 2014 and ending, and
including, July 14, 2014 (the “Voluntary Adjustment”, and such period, the
“Voluntary Adjustment Period”);

 

C. Concurrently herewith, the Company has also requested that each other holder
of Notes enter into agreements in form and substance identical to this Agreement
(the “Other Agreements”, and together with this Agreement, the “Agreements”).

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Effective Date. Upon such date as the Required Holders (as defined in the
Notes) shall have executed Agreements, this Agreement shall be deemed effective
as of July 10, 2014 (the “Effective Date”).

 

2. Consents. The Investor hereby consents to the Voluntary Adjustment during the
Voluntary Adjustment Period.

 

 

 

 

3. Ratification. The Company hereby confirms and agrees that, except as set
forth in Section 2 above, (i) the Securities Purchase Agreement, the Notes, the
Securities, the Security Documents, the Guarantees and each other Transaction
Document is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, (ii) to the extent that the Security
Documents, the Guarantees or any other Transaction Document purports to assign
or pledge to the Buyers and the holders of the Securities, or to grant a
security interest in or lien on, any collateral as security for the obligations
of the Company from time to time existing in respect of the Notes and any other
Transaction Document, such pledge, assignment and/or grant of the security
interest or lien is hereby ratified and confirmed in all respects, and shall
apply with respect to the obligations under the Notes, and (iii) the execution,
delivery and effectiveness of this Agreement shall not operate as an amendment
of any right, power or remedy of the Buyers under any Transaction Document, nor
constitute an amendment of any provision of any Transaction Document.

 

4. Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by this Agreement in the form required by
the 1934 Act and attaching the form of the Agreements as an exhibit to such
filing (including all attachments, schedules and exhibits thereto, the “8-K
Filing”). From and after the filing of the 8-K Filing with the SEC, the Investor
shall not be in possession of any material, nonpublic information received from
the Company, any of its Subsidiaries or any of their respective officers,
directors, employees or agents that is not disclosed in the 8-K Filing.

 

5. Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement or any other Transaction Document are several
and not joint with the obligations of any other Buyer, and the Investor shall
not be responsible in any way for the performance of the obligations of any
other Buyer under any Transaction Document or Other Agreement. Nothing contained
herein or in any Other Agreement or any other Transaction Document, and no
action taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and other Buyers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investor and other
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement, any Other
Agreement or any other Transaction Document and the Company acknowledges that
the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement, any Other
Agreement and any other Transaction Document. The Company and the Investor
confirm that the Investor has independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, any Other Agreement or out of any other Transaction Documents, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose.

 

6. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

 

 

 

7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

8. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

9. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

10. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

11. Amendments. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor.

 

12. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

13. Notice. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
terms of the Existing Securities Purchase Agreement.

 

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the Existing Securities Purchase Agreement.

 

 

 

 

15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS CONSENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

  THE INVESTOR: Hudson Bay master fund ltd.       By: /s/ George Antonopoulos  
Name: George Antonopoulos   Title: Authorized Signatory         THE COMPANY:    
  DIGITAL ALLY, INC.         By: /s/ Stanton E. Ross   Name: Stanton E. Ross  
Title: Chairman, President and CEO

 

 

 

 